Exhibit 10.5

 

Hall&Company Certified Public Accountants, Inc.
TAX, FINANCIAL AND MANAGEMENT CONSULTING SERVICES

 

111 PACIFICA, SUITE 300
IRVINE, CA 92618
(949) 910-HALL (4255)
FAX (949) 910-4256
WWW.HALLCPAS.COM

 

October 9, 2018

 

Mr. Sean Tabatabai

Chief Executive Officer

NXChain, Inc.

17702 Mitchell North
Irvine, CA 92614

 

Dear Mr. Tabatabai:

 

This is to confirm that the client-auditor relationship between NXChain, Inc.
(Commission File Number 0-22735) and Hall & Company has ceased.

 

Sincerely,

 

[ex10-5_001.jpg]

Hall & Company

 

CC:Office of the Chief Accountant
SECPS Letter File
Securities and Exchange Commission
SECPSletters@sec.gov
100 F Street, NE
Washington, D.C. 20549  

 